DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered. 

Claim Status
	The amendment of 08/16/2021 has been entered. Claims 33, 36, and 48-49 are currently pending in this US patent application and were examined on their merits.

Withdrawn Rejections
All rejections of claims 35, 38-39, and 50-51 set forth in the previous Office action are withdrawn in light of the amendment of 08/16/2021, which cancelled these claims.

Claim Interpretation
L. casei YIT 9029 to a subject in need of improvement in sleep quality, and the specific improvements in sleep quality represent the intended outcomes of the active administration step. A clause in a method claim does not receive weight when it simply expresses the intended result of a process step positively recited. See MPEP § 2111.04 (I). As such, any administration of an effective amount of L. casei YIT 9029 at the instantly recited dose to a subject in need thereof will be interpreted to read on the entirety of claim 33.

Claim Objections
Claim 33 is objected to because of the following informalities:
Claim 33 does not end in a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 33, 36, and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over international patent application WO 2012/065812 filed by Klassen et al., published 05/24/2012, as evidenced by the GRAS Notice for Lactobacillus casei, published March 2012 (included with the Office action of 12/01/2017), and international patent application WO 2006/128465 filed by Burling et al., published 12/07/2006.

Lactobacillus casei Shirota (page 10, lines 12-29; cf. claim 33). The probiotic microorganisms are present in an amount of 103-1012 cfu/g and can be alive (page 11, lines 21-25; cf. claim 33). The compositions comprise a fat source, which can be milk fat, a carbohydrate source, which can be lactose, and a protein source, which can include milk fat globule membrane, casein, whey, and lactoferrin (page 6, line 27, to page 7, line 5; cf. claims 33 and 48-49; the Examiner notes that a product containing milk fat, milk sugar, and milk proteins can be interpreted as a “milk product” and that including live microorganisms, as taught by Klassen, in the milk product will intrinsically result in the fermentation of the milk product to at least some degree; the Examiner further notes that the extent of fermentation is not recited in claims 33 and 48-49, merely that the milk product must be “fermented”). The composition is preferably fed to a young child for a period of six months (page 13, lines 36-38; cf. claim 33 [“…administering…for at least 5 days”]).
The GRAS Notice for Lactobacillus casei establishes that the strain YIT 9029 is currently designated L. casei strain Shirota (see entire document, including page 8, paragraph 2). As such, the L. casei Shirota of Klassen is intrinsically L. casei YIT 9029 as recited in instant claim 33.


However, Klassen does not explicitly teach administering live L. casei strain Shirota to infants or young children for six months at an amount of 1010 cfu/day in a composition comprising milk fat, lactose, milk fat globule membrane, and milk proteins for the improvement of the sleep pattern.

While Klassen does not explicitly teach administering live L. casei strain Shirota to infants or young children for six months at an amount of 103-1012 cfu/g in a composition comprising milk fat, lactose, milk fat globule membrane, and milk proteins for the improvement of the sleep pattern, it would have been obvious to one of ordinary skill in the art to do so because Klassen suggests all of these elements. One of ordinary skill in the art would have a reasonable expectation that administering live L. casei strain Shirota to infants or young children for six months at an amount of 103-1012 cfu/g in a composition comprising milk fat, lactose, milk fat globule membrane, and milk proteins would successfully result in the improvement of the infants’ or young children’s sleep patterns.
The amount of L. casei cells administered per day is not taught by Klassen. However, the daily dose recited in claim 33 would be within the realm of routine experimentation. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP § 2144.05 part II A. It would have been obvious to one of ordinary skill in the art at the time Applicants' invention was made to determine all operable and optimal daily doses of L. casei Shirota cells because the concentration of a pharmaceutical administered to a subject in need thereof is an art-recognized, result-effective variable known to affect the treatment or amelioration of the patient’s symptoms, which would have been optimized in the pharmaceutical art to provide the desired therapeutic effect.
Therefore, claims 33, 36, and 48-49 are rendered obvious by Klassen, as evidenced by GRAS Notice and Burling, and are rejected under 35 U.S.C. 103.

The Supreme Court has acknowledged:

When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one.  If a person of ordinary skill can implement a predictable variation…103 likely bars its patentability…if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions……the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added).

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of 

Response to Arguments
Applicant has traversed the above rejection of the claims under 35 U.S.C. 103 as being unpatentable over Klassen. Applicant states that Klassen recites a long list of bacteria and that Applicant has provided evidence in the form of the Kelly reference that other members of Klassen’s list, particularly Lactobacillus rhamnosus, have no sleep improving effect (remarks, page 2). This argument has been fully considered but has not been found persuasive.
The Examiner notes that Kelly teaches that, after the administration of L. rhamnosus to the subjects, the subjects exhibited an average PQSI score of about 5 and had similar scores prior to the L. rhamnosus administration (see Kelly, page 53, Figure 1G). The PQSI as taught by Buysse et al. (cited by Applicant on 05/29/2019) indicates that a PQSI global score greater than 5 indicates poor sleep quality (page 205, paragraph 2). As such, the subjects of Kelly did not exhibit poor sleep quality either prior to or following the administration of L. rhamnosus. Accordingly, Kelly’s findings do not concern the ability to improve sleep quality in subjects with poor sleep quality, and so they cannot be seen as evidence that L. rhamnosus is unable to improve the sleep quality in subjects with poor sleep quality. In addition, the subjects who received fermented milk products containing L. casei Shirota in the experiments presented in the instant application exhibited a PQSI global score of about 5 following the administration of L. casei Shirota (see Figure 1 of the instant application). As such, the instantly L. casei Shirota do not appear to improve sleep quality scores beyond those with L. rhamnosus taught by Kelly.

Applicant also states that the Examiner must consider all evidence that favor and do not favor obviousness and asserts that the totality of the evidence is contrary to the Examiner’s position (remarks, page 2). In support, Applicant cites WO 01/45722, which links the ability of lactic acid bacteria to improve sleep by the sensitivity of the cell walls of the bacteria to muramidase-type enzymes. Applicant further cites Shida, who teaches that L. casei does not have high sensitivity to M-1 enzyme, a particular member of the N-acetylmuramidase family. Applicant then concludes that, based on the teachings of WO 01/45722 and the sensitivity data discussed by Shida, one of skill in the art would determine that L. casei, which is not sensitive to a particular N-acetylmuramidase, would not be suitable for improving sleep quality (remarks, pages 2-4). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the teachings of Klassen, WO 01/45722, and Shida do not represent the totality of the evidence regarding the effect of lactic acid bacteria on sleep, a full discussion of which cannot be included in a single Office action. However, the preponderance of the evidence cited to date in the instant application supports the ability of L. casei to improve sleep quality. WO 01/45722 does not investigate the ability of L. casei to influence sleep. As such, this reference does not provide strong evidence that L. casei is not suitable for improving sleep quality. In contrast, Klassen, as cited above, suggests the use of L. casei Shirota for the improvement of the sleep pattern in infants. In addition, US patent application 2013/0336943 filed by Sawada et al., cited in L. casei can be administered to improve sleep quality by regulating and activating the vagus nerve (see entire document, including paragraphs 0004, 0005, 0008, 0012, 0023, 0024, and 0048). As such, the Examiner does not agree with Applicant’s assertion that the totality of the evidence does not favor the obviousness of the claimed invention.

Applicant states that the data submitted in the specification indicate that L. casei has demonstrated improvements in sleep quality that would be unexpected to one of ordinary skill in the art. Applicant states that these improvements are tied to the sleep quality indicia recited in claims 50-51 (remarks, pages 4-5). This argument has been fully considered but has not been found persuasive.
The Examiner notes that claims 50-51 have been cancelled and that the particular sleep quality indicia recited in claim 33 represent intended results of the positively recited steps of the claimed method, thus receiving no patentable weight, as discussed above. As such, the prior art need not specifically state that the methods produce the recited results in order to read on the claimed method if the prior art anticipates or renders obvious the positively recited steps of the claimed method.
The Examiner further notes that Applicant’s experiments as presented in the instant specification all concern the administration of highly specific Yakult products, which are not recited in the instant claims. In the case of the specific data regarding improvement in number of awakenings and sleep latency, these experiments involved the co-administration of a specific amount of phosphatidylserine, which is not recited in the instant claims, in addition to the specific Yakult product. In addition, in all cases arguendo, Applicant’s findings were unexpected, they are not commensurate in scope with the claims.

Applicant states that the results are identified by the statistical p-test as being statistically significant, thus providing the inventors with a basis that there was a correlation (remarks, pages 5-6). This argument has been fully considered but has not been found persuasive.
The Examiner notes that the MPEP does not state that results are sufficient to overcome a rejection under 35 U.S.C. 103 when the results are statistically significant as determined by the p-value. Rather, the MPEP states that results that are unexpected and commensurate in scope with the claimed invention may (i.e., potentially, not necessarily) overcome a rejection under 35 U.S.C. 103. See MPEP § 716.02. Based on the size of the standard deviations, the results shown in the instant specification indicate that the experimental group receiving Yakult often experience worse sleep outcomes than the control group. See, for example, Tables 1 and 2. As such, these results do not represent evidence of an improvement, let alone an unexpected improvement that is sufficient to overcome the prior art of record.

Applicant points to Test Example 1 as evidence that bacterial cells of L. casei YIT9029 alone significantly improve sleep quality in the absence of phosphatidylserine (remarks, page 6). This argument has been fully considered but has not been found persuasive.
The Examiner first notes that Test Example 1 provides no data regarding number of awakenings and sleep latency. The Examiner further notes that the data shown in Figures 1-4 show improvements in various categories that are minuscule at best and also do not show any error bars. As such, the Examiner cannot determine whether the alleged improvements in sleep quality in Figures 1-4 represent actual improvements or, as is the case with the data in Tables 1-2, subjects receiving the specific fermented product of Test Example 1 often experienced worse sleep outcomes than subjects in the control group.

Therefore, the Examiner has maintained the rejections presented above.

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M. Bowers, whose telephone number is (571)272-2897.  The examiner can normally be reached on Monday-Friday, 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571)272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Erin M. Bowers/Primary Examiner, Art Unit 1653                                                                                                                                                                                                        09/13/2021